State of New York                                                      OPINION
Court of Appeals                                        This opinion is uncorrected and subject to revision
                                                          before publication in the New York Reports.




 No. 78
 In the Matter of the Claim of
 Kanye Khalid Green,
         Respondent,
      v.
 Dutchess County BOCES et al.,
         Appellants.
 Workers' Compensation Board,
         Appellant.




 Dustin J. Brockner, for appellant New York State Workers' Compensation Board.
 Ralph E. Magnetti, for appellants Dutchess County BOCES et al.
 Louis M. Dauerer, for respondent.
 New York State Insurance Fund; Injured Workers' Bar Association, amici curiae.




 GARCIA, J.:

       It is well settled that some categories of workers’ compensation benefits may pass,

 in certain circumstances, to the beneficiaries of injured employees who die from causes

 unrelated to the work injury. We now clarify that unaccrued portions of a nonschedule
                                          -1-
                                           -2-                                       No. 78

award under Workers’ Compensation Law § 15 (3) (w) do not. The statute does not provide

for any unaccrued portion of a nonschedule award to remain payable following an injured

employee’s death. Accordingly, we reverse the order of the Appellate Division and

reinstate the original award, representing only that portion accrued but unpaid at the time

of death, to decedent’s minor son.

       Eric Watson sustained an injury in a work-related accident, was classified as having

a nonschedule permanent partial disability, and received an award pursuant to Workers’

Compensation Law (WCL) § 15 (3) (w) in the amount of $500 per week. Pursuant to

statutory caps imposed on the period for which nonschedule awards may be paid, Watson

was to receive this amount for no longer than 350 weeks. Watson passed away due to

unrelated causes after 311.2 weeks. Claimant, Watson’s minor son, sought accrued unpaid

amounts of his father’s award, as well as benefits for the 38.8 weeks that remained before

Watson’s award would have reached the statutory durational cap.

       A Workers’ Compensation Law Judge awarded claimant unpaid amounts owed for

the 311.2 weeks preceding Watson’s death, but denied claimant the award for the 38.8

weeks between Watson’s death and the maximum period of 350 weeks. The Workers’

Compensation Board affirmed, explaining that “no additional award is payable to the

decedent’s surviving child” because “[t]o be entitled to the awards the claimant must have

causally related lost time,” and “[w]ith a claimant’s death, there are no future earnings to

lose,” so “no posthumous award is warranted” (Matter of Eric Watson, slip op at 3 [WCB

No. 5071 4439, Jan. 4, 2019]). Claimant appealed, and the Appellate Division modified

the award, ruling that “claimant is entitled to an additional posthumous award for the

                                           -2-
                                           -3-                                       No. 78

remaining cap weeks” (183 AD3d 23, 31 [3d Dept 2020]). Upon remittal, the Workers’

Compensation Board was “constrained to find” that claimant was entitled to an additional

award of $500 per week for 38.8 weeks. We now reverse and reinstate the original holding

of the Workers’ Compensation Board.

       There is no dispute that, pursuant to WCL § 33, claimant is entitled to the accrued,

unpaid portion of the award which his father should have received during his lifetime, in

the amount of 311.2 weeks at $500 per week. For the following reasons, however, claimant

is not entitled to $500 per week for an additional 38.8 weeks.

       Under WCL § 15 (4), where an injured employee dies “from causes other than the

injury,” an award “made to a claimant under subdivision three” may pass, as relevant here,

to “a surviving child . . . under the age of eighteen years.” The referenced section, WCL §

15 (3), provides for two categories of awards for injuries resulting in permanent partial

disability. A “schedule loss of use” (SLU) award, provided for in section 15 (3) (a)-(u), is

designed to “compensate for loss of earning power, rather than the time that an employee

actually loses from work or the injury itself” (Johnson v City of New York, — NY3d —,

—, 2022 NY Slip Op 02579, *1-2 [2022]). A nonschedule award, in contrast, seeks to

reimburse a claimant for earnings lost due to injury (see Burns v Varriale, 9 NY3d 207,

216 [describing a nonschedule award under WCL § 15 [3] [w] as a “reduced earnings

award”]).

       The Appellate Division held, despite the fundamental difference between these two

awards, that because “[s]ubdivision (3) includes both SLU and nonschedule” awards, and

because the statute “neither distinguishes SLU awards from nonschedule permanent partial

                                           -3-
                                            -4-                                       No. 78

disability awards, nor contains any limiting language excepting nonschedule permanent

partial disability awards from its scope,” subdivision (4) must apply to both schedule and

nonschedule awards (183 AD3d at 28). This conclusion was incorrect. The nature of

nonschedule awards, dependent on an employee’s actual earnings and the continuance of

the disability, is such that there is no remaining portion of the award that can pass through

to a beneficiary.

       This is clear from both the statute’s language and its legislative history (see Matter

of Mancini v Office of Children & Family Servs., 32 NY3d 521, 525 [2018]). Schedule

and nonschedule awards are calculated differently, reflecting the different purposes they

serve. Nonschedule awards require fact-specific, individual calculations based on the

impairment of wage-earning capacity. These awards are measured at “sixty-six and two-

thirds percent of the difference between the injured employee’s average weekly wages and

his or her wage-earning capacity thereafter in the same employment or otherwise,” and are

paid out over a period of time that “shall not exceed” maximum weekly amounts

established by 2007 amendments to the statute (WCL § 15 [3] [w]). Nonschedule awards

require “a causal link between the claimant’s disability and reduced earning capacity”

(Matter of O’Donnell v Erie County, 35 NY3d 14, 19 [2020]). The statutory language

provides that nonschedule awards are “payable during the continuance of such permanent

partial disability,” but “subject to reconsideration of the degree of such impairment by the

board.” Schedule awards, on the other hand, are set at “sixty-six and two-thirds per centum

of the average weekly wages,” and “shall be paid to the employee” for a fixed, statutorily

enumerated period (WCL § 15 [3] [a]–[u]).

                                            -4-
                                           -5-                                       No. 78

       As this language shows, contrary to the Appellate Division’s description of a

nonschedule award as “established, set and fixed at the time of classification” (183 AD3d

at 29), the statute clearly provides for the opposite—a nonschedule award is, by its terms,

subject to reduction and suspension. Indeed, as we have previously held, a nonschedule

award does “not entitle [claimant] to weekly compensation benefits at a specific rate . . .

over a set period,” because “the rate and duration of benefits awarded by the Board may

change from one period to the next” (Burns, 9 NY3d at 217).

       Historical amendments to the statute show an understanding of this key difference

between the two forms of awards, and demonstrate that any unaccrued portion of a

nonschedule award does not pass to a beneficiary after the death of an injured employee.

Legislative history accompanying a 1947 amendment adding a decedent’s estate as a

beneficiary under section 15 (4) explained that it addressed “a schedule award in case of

death arising from causes other than injury . . . where there are no dependents” (Mem of

Workmen’s Compensation Bd, Bill Jacket, L 1947, ch 746, at 4, 1947 Legis Ann at 220).

Likewise, legislative materials in support of a 1954 amendment adding the individual

paying funeral expenses to the list of beneficiaries in WCL § 15 (4) explained that it would

apply “only in cases where there is at the date of death an unpaid balance of schedule

award” (Letter from the Chair of the Workers’ Compensation Board, Bill Jacket, L 1954,

ch 687, at 5). Similarly, WCL § 25 (1) (b) was amended in 2009 so as to permit the entirety

of a schedule award to be paid out in lump sums, but did not provide for a similar upfront

award in the case of a nonschedule award, reflecting the impossibility of accelerating the

full amount of a nonschedule award given the speculative nature of its value (L 2009, ch

                                           -5-
                                          -6-                                      No. 78

351, Section 1). It is, therefore, clear that no unaccrued portion of a nonschedule award

survives after claimant’s death, and the Appellate Division erred by concluding that the

statute does not provide for different posthumous treatment of schedule and nonschedule

awards.

      The Appellate Division concluded that despite the awards’ differences, the

legislative intent to achieve “parity” between the two types of awards manifested by the

2007 amendments required that the awards also be treated similarly in this context,

believing that the alternative holding would “ ‘effectively perpetuate the very unfairness

that the [L]egislature sought to eliminate’ ” in imposing durational cap weeks for

nonschedule awards (183 AD3d at 29, quoting Matter of Mancini, 32 NY3d at 531). This

reflects a misunderstanding of the legislature’s concern when passing the 2007

amendments, which were intended to reduce unfairness arising from the potentially

unlimited period for which nonschedule awards could be paid in comparison to the

statutorily limited period for which schedule awards are payable (see Assembly

Introducer’s Mem in Support, Bill Jacket, 2007, ch 6, at 30 [amendments sought to

eliminate the possibility of “a set duration of benefits for some claimants and lifelong

benefits for others”]). These amendments did not evince a general legislative intent to

eliminate all distinctions between the two forms of awards.          Nor does this Court’s

acknowledgement of the legislative intent to “reduc[e] disparities” between schedule and

nonschedule awards require identical treatment of these forms of awards in contravention

of the statute’s plain text and purpose (Mancini, 32 NY3d at 530).



                                          -6-
                                           -7-                                      No. 78

       More than 100 years ago, this Court urged recognition of the difference between

schedule and nonschedule awards, explaining that cases “where the award is to be

measured by the difference between wages and capacity [nonschedule awards] are, of

course, not to be confused with those where the act prescribes a fixed and certain limit

[schedule awards]” (Matter of Jordan v Decorative Co., 230 NY 522, 526 [1921]). Since

then, courts have awarded remaining posthumous benefits for schedule awards countless

times (183 AD3d at 27-28 [citing cases]), and no court has awarded posthumous benefits

based on an unaccrued nonschedule award.1 Any changes to this process for posthumous

payments—and any general issues related to parity between the types of awards—are for

the legislature to address (see Matter of Lacroix v Syracuse Exec. Air. Serv., Inc., 8 NY3d

348, 357 [2007], superseded by statute on other grounds; Matter of Bello v Roswell Park

Cancer Inst., 5 NY3d 170, 173 [2005]).

       Accordingly, the Workers’ Compensation Board’s 2021 decision and so much of

the Appellate Division order brought up for review should be reversed, with costs, and the

Workers’ Compensation Board’s 2019 decision reinstated.



The Workers' Compensation Board's 2021 decision and so much of the Appellate
Division order brought up for review reversed, with costs, and the Workers'
Compensation Board's 2019 decision reinstated. Opinion by Judge Garcia. Acting Chief
Judge Cannataro and Judges Rivera, Wilson, Singas and Troutman concur.

Decided October 27, 2022



1
 This is not the first time this issue has been resolved in this manner by the Workers’
Compensation Board (see Matter of Eric Watson, slip op at 3 [citing cases]).
                                           -7-